EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Maksymonko on 4/22/2021.
The application has been amended as follows: 
In Claim 1, in line 4, the limitation “a metal” should be changed to “a Li metal” and in line 5, the limitation “a metal oxide or a metal nitride,” should be changed to “Li2O,”
Claims 3-6 (Cancelled)
In claim 17, in line 3, the limitation “the metal,” should be changed to “the Li metal,” and in line 4, the limitation “the metal oxide or metal nitride.” should be changed to “the Li2O.”
Allowable Subject Matter
Claims 1, 8-13, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a negative active material comprising a double coating layer formed on a portion of a surface of a non-carbonaceous core particle wherein the first coating layer includes Li metal which is a different material from the non-carbonaceous core particle, and a second coating layer disposed on the first coating layer that the first coating layer is in between the non-carbonaceous core particle and the second coating layer where the second coating layer includes Li2O.  The Yagi and Takezawa reference (already provided) discloses a lithium metal coating on a silicon particle and that the lithium can include Li2O.  However, the combination of Yagi and Takezawa does not disclose a separate layer including Li2O from the layer including Li wherein the first coating layer is in between the non-carbonaceous core particle and the second coating layer.  It would not be obvious to one of 2O.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729